DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to applicant’s reply filed on September 06, 2022 in response to PTO office action dated July 20, 2022. The amendment has been entered and considered.

Claim 1-2, 5-12, 15-20 are pending in this office action.

Applicant's amendment with respect to the rejection of claims under 35 U.S.C. § 103(a) has been fully considered.  Examiner respectfully disagrees with the applicant’s argument.  For details see response to argument section.  

This action is Final






Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Olsson et al. (US 2019/0317239 A1 A1) in view of Khorashadi et al. (US 2011/0084804 A1).

Regarding claims 1, 10 and 20 Olsson discloses an information processing apparatus comprising: 
processing circuitry configured to specify a base map to be processed (see Olsson paragraph [0007], a geographic map updating system may include a base map element and an update element); and 
associate annexed data annexed to the specified base map with information regarding the specified base map and register the annexed data in ..database including a database that manages data regarding maps (see Olsson paragraph [0008],a method for updating the position of a geographic feature within a map. The method may include a step wherein a geographic feature is identified. In another step, a position measurement at a reference point of the geographic feature is determined. In some embodiments, a step may be included wherein photographs or other images of the geographic feature and surrounding environment may be generated. In another step, the geographic feature may be correlated to features representing the geographic feature within the base map. This step may include the use of pattern recognition, artificial intelligence, and/or other like algorithms or techniques to match geographic features between a base map and the updated geographic feature position data. In another step, the difference in position between reference points on the newly identified geographic feature and the same geographic feature within the base map may be determined. In another step, the image tile(s) or other feature region(s) containing the geographic feature may be translated based on the determined reference point position differences. In another step, the geographic feature position and related mapping data may be stored and optionally displayed). 
Olsson discloses, see Olsson paragraph [0075], the geographic feature identification data may include a time and date relating to the geographic features updated measured position. 

Khorashadi expressly discloses a map database (see Khorashadi paragraph [0042], The user's mobile device can obtain this information and associate it with the current location of the mobile device and then upload this information to the location database);
wherein the annexed data further includes context information and 
the context information includes, user information identifying a user who has created the annexed data, and/or state information regarding a state at the time when the annexed data was created (see Khorashadi paragraph [0031], FIG. 1 is a base map 100 for one floor of an office building according to one implementation. Base map 100 may comprise a map initially having no annotations or containing relatively few annotations. For example, in some implementations a base map 100 might initially show structural features including, for example, walls, partitions, doors, etc. Such a base map may also show a few annotations, such as an annotation to indicate a location of restrooms and/or a cafeteria, for example. However, annotations may be determined for one or more of the rooms, areas, or structures displayed on base map 100 over time based on user context information, such as, for example, information obtained from email and/or calendaring programs associated with particular users and respective locations of mobile devices associated with such users);
 the state information indicating a place in which the annexed data was created or a situation under which the annexed data was created (see Khorashadi paragraph [0040], FIG. 4 is an annotated map 400 according to one implementation. Annotated map 400 may contain various annotations determined from user context information. For example, a base map 100 shown in FIG. 1 may resemble annotated map 400 after various annotations have been determined over time. As shown, annotated map 400 may include annotations for various rooms, such as "Conference Room A," "Mr. Jones' Office," "Mrs. Smith's Office," "Supply Room," "Computer Lab," "Conference Room C," "Mr. Black's Office," "Ms. Thomas' Office," "Mrs. Keller's Office," "Mr. Washington's Office," "Mr. Johnson's Office," "Conference Room B," "Litigation Room," Cafeteria," "Men's Restroom," and "Women's Restroom," to name just a few among many possible annotations for annotated map 400. Such an annotated map 400 may provide a visual means for a user to view a map and readily determine the identities of various rooms and/or areas on the map).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Khorashadi into the method of Olsson to have the context information includes, user information identifying a user who has created the annexed data, and/or state information regarding a state at the time when the annexed data was created.  Here, combining Khorashadi with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for determining annotations for a map (Khorashadi paragraph [0019]). 

Regarding claim 2  Olsson discloses wherein the annexed data includes at least one of written data written in the base map, address information indicating a location of the written data, data of map information added to the base map, address information indicating a location of the data of the map information, data of updating information for updating information included in the base map, and address information indicating a location of the data of the updating information (see Olsson paragraph [0007] The update element may further include a geographic feature identification element and one or more positioning elements. The geographic feature identification element may identify geographic features (e.g., manhole covers, traffic arrows, painted marks on a street, and/or other marks or features) within an area on the Earth's surface coinciding with the same features represented within the base map element. For instance, the geographic feature identification element may include a human or artificial intelligence or like machine learning algorithms identifying a geographic feature within a mapped area along the Earth's surface that may, generally through pattern matching or like algorithms, be matched to features within the base map element of the same area). 

Regarding claim 5, Olsson discloses see Olsson paragraph [0010] the geographic feature position updates may be selectively chosen by a user and/or through machine algorithms. In another step, geographic features within base map may be aligned to the geographic feature positions within the updated map area and the image tile or other feature regions may be distorted to maintain smooth and continuous boundaries to neighboring image tiles or other feature regions. In an optional step, a quality metric may be generated describing how accurately the base map or image tiles or other feature regions within a base map align with the updated map data. In another step, the method may store and optionally display the updated base map and related data; see Olsson paragraph [0075] the geographic feature identification data may include a time and date relating to the geographic features updated measured position. 
Khorashadi expressly discloses wherein the processing circuitry is further configured to recognize the state at the time when the annexed data was created and generate the context information (see Khorashadi paragraph [0040], FIG. 4 is an annotated map 400 according to one implementation. Annotated map 400 may contain various annotations determined from user context information. For example, a base map 100 shown in FIG. 1 may resemble annotated map 400 after various annotations have been determined over time. As shown, annotated map 400 may include annotations for various rooms, such as "Conference Room A," "Mr. Jones' Office," "Mrs. Smith's Office," "Supply Room," "Computer Lab," "Conference Room C," "Mr. Black's Office," "Ms. Thomas' Office," "Mrs. Keller's Office," "Mr. Washington's Office," "Mr. Johnson's Office," "Conference Room B," "Litigation Room," Cafeteria," "Men's Restroom," and "Women's Restroom," to name just a few among many possible annotations for annotated map 400. Such an annotated map 400 may provide a visual means for a user to view a map and readily determine the identities of various rooms and/or areas on the map).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Khorashadi into the method of Olsson to have the context information includes, user information identifying a user who has created the annexed data, and/or state information regarding a state at the time when the annexed data was created.  Here, combining Khorashadi with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for determining annotations for a map (Khorashadi paragraph [0019]). 

Regarding claim 6 Olsson discloses, see Olsson paragraph [0075], the geographic feature identification data may include a time and date relating to the geographic features updated measured position; see Olsson paragraph [0010] a quality metric may be generated describing how accurately the base map or image tiles or other feature regions within a base map align with the updated map data. In another step, the method may store and optionally display the updated base map and related data. 
Khorashadi expressly discloses wherein the created context information is included in the generated annexed data (see Khorashadi paragraph [0040], FIG. 4 is an annotated map 400 according to one implementation. Annotated map 400 may contain various annotations determined from user context information. For example, a base map 100 shown in FIG. 1 may resemble annotated map 400 after various annotations have been determined over time. As shown, annotated map 400 may include annotations for various rooms, such as "Conference Room A," "Mr. Jones' Office," "Mrs. Smith's Office," "Supply Room," "Computer Lab," "Conference Room C," "Mr. Black's Office," "Ms. Thomas' Office," "Mrs. Keller's Office," "Mr. Washington's Office," "Mr. Johnson's Office," "Conference Room B," "Litigation Room," Cafeteria," "Men's Restroom," and "Women's Restroom," to name just a few among many possible annotations for annotated map 400. Such an annotated map 400 may provide a visual means for a user to view a map and readily determine the identities of various rooms and/or areas on the map).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Khorashadi into the method of Olsson to have the context information includes, user information identifying a user who has created the annexed data, and/or state information regarding a state at the time when the annexed data was created.  Here, combining Khorashadi with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for determining annotations for a map (Khorashadi paragraph [0019]).

Regarding claim 7, Olsson discloses, wherein the information regarding the base map includes data of the base map or address information indicating a location of the base map (see Olsson paragraph [0007] a geographic map updating system may include a base map element and an update element. The base map element may be or include a representation of the map area displaying features). 

Regarding claim 8, Olsson discloses, wherein the processing circuitry is further configured to acquire the annexed data from another apparatus, wherein associate the annexed data with the information regarding the specified base map and register the annexed data in the …database (see Olsson paragraph [0059] The term "updated data" used herein may refer to the revised geolocation of a geographic feature or reference point that may differ to the corresponding geographic feature or reference point in the base map as well as other data relating to the process of determining the revised geolocation. In some embodiments, such updated data may be collected through a utility locating and mapping procedure wherein the updated data may include the predicted positions of utility lines in the ground as well as other data relating to the utility lines). 
Khorashadi expressly discloses a map database (see Khorashadi paragraph [0042], The user's mobile device can obtain this information and associate it with the current location of the mobile device and then upload this information to the location database).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Khorashadi into the method of Olsson to have a map database.  Here, combining Khorashadi with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for determining annotations for a map (Khorashadi paragraph [0019]).

Regarding claim 9 Olsson discloses, the…database (see Olsson paragraph [0087] The base map 610 may be stored locally on computing device 665 and/or may be stored in a remote server or like cloud based computing system; see Olsson paragraph [0097] an updated utility map may be stored or optionally displayed based on the translated features and utility positions and related data. The method 1200 may be carried out in post processing where the data has been stored in a database or may be done in real time or near real time and displayed on a locator display, laptop, smart phone, and/or other computing device). 
Khorashadi expressly discloses a map database (see paragraph [0042], The user's mobile device can obtain this information and associate it with the current location of the mobile device and then upload this information to the location database).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Khorashadi into the method of Olsson to have a map database.  Here, combining Khorashadi with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for determining annotations for a map (Khorashadi paragraph [0019]).

Claims 11-12 and 15-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Olsson et al. (US 2019/0317239 A1 A1) in view of Khorashadi et al. (US 20110084804 A1) in view of Perry et al. (US 2019/0135403 A1).

Regarding claim 11, Olsson discloses an information processing apparatus comprising: 
a specifying section that specifies a base map to be processed (see Olsson paragraph [0007], a geographic map updating system may include a base map element and an update element); and 
…annexed data annexed to the base map specified by the specifying section, from a…database including a database that manages data regarding maps (see Olsson paragraph [0008],a method for updating the position of a geographic feature within a map. The method may include a step wherein a geographic feature is identified. In another step, a position measurement at a reference point of the geographic feature is determined. In some embodiments, a step may be included wherein photographs or other images of the geographic feature and surrounding environment may be generated. In another step, the geographic feature may be correlated to features representing the geographic feature within the base map. This step may include the use of pattern recognition, artificial intelligence, and/or other like algorithms or techniques to match geographic features between a base map and the updated geographic feature position data. In another step, the difference in position between reference points on the newly identified geographic feature and the same geographic feature within the base map may be determined. In another step, the image tile(s) or other feature region(s) containing the geographic feature may be translated based on the determined reference point position differences. In another step, the geographic feature position and related mapping data may be stored and optionally displayed). 
Perry expressly discloses a reading section that reads out annexed data (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have reads out annexed data Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 12, Olsson discloses, wherein the annexed data further includes at least one of written data written in the base map, address information indicating a location of the written data, data of map information added to the base map, address information indicating a location of the data of the map information, data of updating information for updating information included in the base map, or address information indicating a location of the data of the updating information see Olsson paragraph [0007] The update element may further include a geographic feature identification element and one or more positioning elements. The geographic feature identification element may identify geographic features (e.g., manhole covers, traffic arrows, painted marks on a street, and/or other marks or features) within an area on the Earth's surface coinciding with the same features represented within the base map element. For instance, the geographic feature identification element may include a human or artificial intelligence or like machine learning algorithms identifying a geographic feature within a mapped area along the Earth's surface that may, generally through pattern matching or like algorithms, be matched to features within the base map element of the same area). 

Regarding claim 15, Olsson discloses wherein the processing circuitry is further configured to reconstruct annexed data to be annexed to the base map, by using the annexed data…(see Olsson paragraph [0007] The geographic map updating system may further include a processing element for comparing and updating base map element data according to update element data. Data may further be stored within a data storage element). 
Perry expressly discloses read out (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have read out by the reading section.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 16, Olsson discloses, see Olsson paragraph [0009], a method for updating the position of a geographic feature within a map. This method may include a step whereby a utility locating and mapping operation is performed having one or more geographic features identified and the positions thereof determined. The method may further include a step whereby processing of utility locating and mapping data and geographic feature position data is performed. In another step, the difference in position between the geographic feature(s) from the utility locating and mapping data and coinciding geographic feature(s) within the base map may be determined.  
Khorashadi expressly discloses wherein the processing circuitry is further configured to recognize a state … the annexed data including the context information corresponding to the state (see Khorashadi paragraph [0040], FIG. 4 is an annotated map 400 according to one implementation. Annotated map 400 may contain various annotations determined from user context information. For example, a base map 100 shown in FIG. 1 may resemble annotated map 400 after various annotations have been determined over time. As shown, annotated map 400 may include annotations for various rooms, such as "Conference Room A," "Mr. Jones' Office," "Mrs. Smith's Office," "Supply Room," "Computer Lab," "Conference Room C," "Mr. Black's Office," "Ms. Thomas' Office," "Mrs. Keller's Office," "Mr. Washington's Office," "Mr. Johnson's Office," "Conference Room B," "Litigation Room," Cafeteria," "Men's Restroom," and "Women's Restroom," to name just a few among many possible annotations for annotated map 400. Such an annotated map 400 may provide a visual means for a user to view a map and readily determine the identities of various rooms and/or areas on the map);
a map database (see Khorashadi paragraph [0042], The user's mobile device can obtain this information and associate it with the current location of the mobile device and then upload this information to the location database).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Khorashadi into the method of Olsson to have the context information includes, user information identifying a user who has created the annexed data, and/or state information regarding a state at the time when the annexed data was created.  Here, combining Khorashadi with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for determining annotations for a map (Khorashadi paragraph [0019]). 
Perry expressly discloses a reading section that reads out annexed data (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery.

Regarding claim 17, Perry expressly discloses wherein the processing circuitry is further configured supply the read-out annexed data (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have read out by the reading section.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 18, Perry expressly discloses wherein the processing circuitry is further configured to output the read-out annexed data together with the base map (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have read out by the reading section.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 19, Khorashadi expressly discloses a map database (see Khorashadi paragraph [0042], The user's mobile device can obtain this information and associate it with the current location of the mobile device and then upload this information to the location database).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Khorashadi into the method of Olsson to have a map database.  Here, combining Khorashadi with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for determining annotations for a map (Khorashadi paragraph [0019]).

Response to arguments
	Applicant’s argument states that “[a]pplicant respectfully submits that the ‘804 application appears to merely disclose determining annotations (i.e. the name of t a location on a map), but is completely silent regarding the context information recited in claim 1.  For example, the names of the offices shown in ‘804 Figure 4 or the names of the businesses shown in ‘804 Figure 8 are not context information as recited in Claim 1, as they are not user information that identifies a user who has created the annexed data, or state information regarding a state at a time when the annexed data was created, such as a place in which the annexed data created or a situation under which the annexed data was created, as required by claim 1”.  Examiner respectfully disagrees with the applicant’s argument because the combination of Olsson with Khorashadi teaches all limitations recited in claim 1.  
Olsson discloses, see Olsson paragraph [0007], a geographic map updating system may include a base map element and an update element…The geographic map updating system may further include a processing element for comparing and updating base map element data according to update element data.  Olsson further discloses, see Olsson paragraph [0010], the geographic map updating method may include a step wherein position updates for one or more geographic features within a mapped area may be determined. The geographic feature position updates may be selectively chosen by a user.
Khorashadi is relied upon to teach the recited “wherein the annexed data further includes context information and the context information includes, user information identifying a user who has created the annexed data, and/or state information regarding a state at the time when the annexed data was created the state information indicating a place in which the annexed data was created or a situation under which the annexed data was created.  
Applicant’s specification describes, see applicant’s specification paragraph pages 16 and 35, 

“…the context recognizing section 272 recognizes a state at the time when annexed data is created, such as the situation of the user, the situation of the production, or the purpose and application of the map, for example, and generates context information in step S132.”
“… The user refers to information representing the user who has created the annexed data, e.g., “A,” “B,” or the like.
The state refers to information representing the place, Situation, or the like where the annexed data is created, e.g., “outdoors,” “building P,” “room H,” or the like”. 
	The claim language recites “context information includes, user information identifying a user who has created the annexed data, and/or state information regarding a state at the time when the annexed data was created”.  Examiner noted that the prior art of record is sufficient if it discloses “user information identifying a user who has created the annexed data or state information regarding a state at the time when the annexed data was created”, as the claim is presented as alternative limitation.  However, Khorashadi discloses all limitations of the independent claim.     

Khorashadi discloses, see Khorashadi paragraph [0051], Fig. 10, FIG. 10 is a flow diagram illustrating a process 1000 for determining annotations for a map… First, at operation 1005, a determination is made regarding whether one or more mobile devices are located within a certain area. In some implementations, a determination may be made regarding proximity between each of such mobile devices. Next, at operation 1010, one or more labels associated with the one or more mobile devices located within the area are determined, based at least in part on contextual information associated with the one or more mobile devices.
Khorashadi further discloses, the contextual information may comprise one or more calendar notations associated with a user of a mobile device, merchant transaction information associated with a merchant, at least an identity of a merchant where a transaction between a mobile device and the merchant occurs, one or more minimum threshold amounts for one or more clusters, one or more pre-defined labels, and/or etc.
According to Khorashadi, see Khorashadi paragraph [0028],  a "label," as used herein may refer to a description associated with a particular room, area, or other feature of a map, based on user context information. In the event that several different users are each associated with their own unique email and/or calendaring application programs and location-aware devices, a label may be determined for each user based on each user's particular user context information.
The combination of Olsson with Khorashadi teaches all limitations recited in claim 1 including, wherein the annexed data further includes context information and the context information includes, user information identifying a user who has created the annexed data, and/or state information regarding a state at the time when the annexed data was created the state information indicating a place in which the annexed data was created or a situation under which the annexed data was created.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164